DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/28/2020 has been fully considered.  Claim 4 is cancelled and claims 1-3 and 5-21 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-9, 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Swei et al (US 8,765,852) in view of Erdodi et al (US 2017/0233595).

Regarding claims 1, 11 and 21, Swei discloses a pre-treatment coating comprising a matrix including a low Tg latex (Table 1A; Pretreat Coating #4; col. 5, lines g latex includes styrene-butadiene polymers or copolymers (Table 1A; Pretreat Coating #4; col. 5, lines 29-53), wax particles (col. 3, lines 30-32), wherein the wax particles have an average particle size of 5 µm to 12 µm (col. 3, lines 30-32), wherein the wax has a melting point ranging from 60 °C to 110 °C (col. 4, lines 41-42), colorant not included in the pre-treatment coating (Table 1A; Pretreat Coating #4; col. 5, lines 29-53) and wherein the pre-treatment coating is used in conjunction with an inkjet ink (col. 7, line 51-52).
The pre-treatment coating reads on the claimed primer for inkjet printing. The low Tg latex including styrene-butadiene polymers or copolymers reads on the claimed aqueous resin as it reads on one of applicant’s preferred materials for the aqueous resin of styrene-butadiene copolymer resins and in the form of an emulsion as stated in pg. 6, line 24-pg. 7, line 6 of applicant’s specification. The styrene-butadiene copolymer resin also reads on the claimed aqueous resin being an anionic resin as claimed in claim 21 as pgs. 6-7 of applicant’s specification states that styrene-butadiene copolymer resin is an anionic resin. The wax particles read on the claimed hydrophobic particles. The colorant not included in the pre-treatment coating reads on the claimed colorant not included in the primer. 

Swei does not appear to explicitly disclose the pre-treatment coating comprising the aqueous resin having an acid value of 30 to 160 mgKOH/g as claimed in claim 1 and the aqueous resin having an acid value of 65 to 130 mgKOH/g as claimed in claim 11.


The acid number overlaps the claimed range for the aqueous resin as claimed in claim 1.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to provide dispersing functionality for a dispersion (paragraph [0071] of Erdodi). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
The acid number of 60 mgKOH/g is sufficiently close to the claimed value of 65 mgKOH/g as claimed in claim 4 that it would meet it.
The only deficiency of Erdodi is that Erdodi disclose an acid number of 60 mgKOH/g while the present claims require an acid number of 65 mgKOH/g.
It is apparent, however, that the instantly claimed amount of 65 mgKOH/g and that taught by Erdodi are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not 
In light of the case law cited above and given that there is only a “slight” difference between the amount of 60 mgKOH/g disclosed by Erdodi and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of 60 mgKOH/g, it therefore would have been obvious to one of ordinary skill in the art that the amount of 65 mgKOH/g disclosed in the present claims is but an obvious variant of the amounts disclosed in Erdodi, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	
Swei and Erdodi are analogous art because they are from the same field of pre-treatment coatings. Swei is drawn to a pre-treatment coating (see Abstract of Swei). Erdodi is drawn to a polymer dispersion of a binder for pretreatments (see Abstract of Erdodi).

It would have been obvious to one of ordinary skill in the art having the teachings of Swei and Erdodi before him or her, to modify the pre-treatment coating of Swei to include the acid number of the water-dispersability enhancing compound of Erdodi for the low Tg latex of Swei because having the required water-dispersability enhancing 

Given that the structure of the pre-treatment coating of Swei in view of Erdodi  is the same as the structure of the primer for inkjet printing as claimed in claim 1, it is clear that the pre-treatment coating of Swei in view of Erdodi would intrinsically improve abrasive resistance of an inkjet ink printed on a printed material.

Regarding claim 2, Swei discloses the pre-treatment coating comprising the wax particles comprising polyethylene wax (col. 4, lines 25-40).
The polyethylene wax reads on the claimed hydrophobic particles comprising polyethylene.

Regarding claim 3, Swei discloses the pre-treatment coating comprising 13.02% by weight of wax (Table 1A; Pretreat Coating #4).
The wax particles read on the claimed hydrophobic particles. The percentage of wax in Pretreat Coating #4 is derived from the following calculation: (11.43/87.76 x 100%) = 13.02% by weight.

Regarding claim 5, Swei discloses the pre-treatment coating comprising the low Tg latex having a Tg of -22 °C (Table 1A; Pretreat Coating #4).
The low Tg latex reads on the claimed one or more aqueous resins.


The wax particles read on the claimed hydrophobic particles. The range for the average particle size of the wax particles overlaps the claimed range for the particle size of the hydrophobic particles as claimed in claim 7.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have enhanced scratch and rub resistance (col. 2, lines 55-57). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8, Swei discloses the pre-treatment coating comprising 13.02% by weight of wax (Table 1A; Pretreat Coating #4).
The wax particles read on the claimed hydrophobic particles. The percentage of wax in Pretreat Coating #4 is derived from the following calculation: (11.43/87.76 x 100%) = 13.02% by weight.

Regarding claim 9, Swei discloses the pre-treatment coating comprising 13.02% by weight of wax (Table 1A; Pretreat Coating #4).


Regarding claim 12, Swei disclose the pre-treatment coating comprising the low Tg latex having a Tg from -25 °C to 80 °C (col. 6, lines 4-6).
The low Tg latex reads on the claimed one or more aqueous resins. The range for the Tg of the low Tg latex overlaps the claimed range for the glass transition temperature of the aqueous resin.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved durability by binding the ingredients of the matrix to each other and the underlying media for the pre-treatment coating (col. 2, lines 50-52). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claims 13 and 14, Swei discloses a printed material comprising a substrate coated with a pre-treatment coating (col. 7, lines 23-26), the pre-treatment coating used in conjunction with an inkjet ink (col. 7, lines 51-52), an image printed on the pre-treatment coating (col. 2, lines 46-57) and wherein the pre-treatment coating is 
The substrate reads on the claimed base material. The pre-treatment coating reads on the claimed primer. The image reads on the claimed image forming layer printed by an inkjet ink. The low Tg latex including styrene-butadiene polymers or copolymers reads on the claimed one or more aqueous reins as it reads on one of applicant’s preferred materials for the one or more aqueous resins of styrene-butadiene copolymer resins and in the form of an emulsion as stated in pg. 6, line 24-pg. 7, line 6 of applicant’s specification. The wax particles read on the claimed hydrophobic particles. Given that the structure of the printed material of Swei and Erdodi is the same as the structure of the printed material as claimed in claim 13, it is clear that the printed material of Swei and Erdodi would intrinsically have a slip angle of 10° to 20°.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Swei et al (US 8,765,852) in view of Erdodi et al (US 2017/0233595)in furt5her view of Sunagawa et al (US 2005/0191443).

Swei and Erdodi are relied upon as described above.

Regarding claims 6 and 16, Swei and Erdodi do not appear to explicitly disclose the pre-treatment coating comprising a filler particle comprising silica as claimed in claim 6 and the wet coating amount of the primer being 2 to 50 g/cm2 as claimed in claim 16.

However, Sunagawa discloses an ink jet recording sheet comprising an ink receiving layer comprising silica (paragraphs [0046] and [0047]) and wherein the coating amount of the ink receiving layer 2 to 30 g/cm2 (paragraphs [0061] and [0062]).

Swei, Erdodi and Sunagawa are analogous art because they are from the same field of pre-treatment coatings. Swei is drawn to a pre-treatment coating (see Abstract of Swei). Erdodi is drawn to a polymer dispersion of a binder for pretreatments (see Abstract of Erdodi). Sunagawa is drawn to an ink jet recording sheet (see Abstract of Sunagawa).

It would have been obvious to one of ordinary skill in the art having the teachings of Swei, Erdodi and Sunagawa before him or her, to modify the pre-treatment coating of Swei and Erdodi to include the silica and coating amount of the ink receiving layer of Sunagawa for the pre-treatment coating of Swei and Erdodi because having the required silica provides excellent coloring and ink absorbing properties (paragraph [0047] of Sunagawa) and having the required coating amount prevents the ink absorbing property, clearness of the image and image preservability from being deteriorated and prevents the coating strength and clearness of image from being decreased (paragraph [0062] of Sunagawa).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Swei et al (US 8,765,852) in view of Katoh (US 2017/0136785).

Regarding claim 10, Swei discloses a pre-treatment coating comprising a matrix including a low Tg latex (Table 1A; Pretreat Coating #4; col. 5, lines 29-53), wherein the latex particle for the low Tg latex includes styrene-butadiene polymers or copolymers (Table 1A; Pretreat Coating #4; col. 5, lines 29-53), wax particles (col. 3, lines 30-32), wherein the wax particles have an average particle size of 5 µm to 12 µm (col. 3, lines 30-32), wherein the wax has a melting point ranging from 60 °C to 110 °C (col. 4, lines 41-42), a combination of two or more different synthetic waxes (col. 4, lines 25-40), wherein the synthetic wax comprises polyethylene wax and polypropylene wax (col. 4, lines 25-40) and wherein the pre-treatment coating is used in conjunction with an inkjet ink (col. 7, line 51-52).
The pre-treatment coating reads on the claimed primer for inkjet printing. The low Tg latex including styrene-butadiene polymers or copolymers reads on the claimed one or more aqueous resins as it reads on one of applicant’s preferred materials for the one or more aqueous resins of styrene-butadiene copolymer resins and in the form of an emulsion as stated in pg. 6, line 24-pg. 7, line 6 of applicant’s specification. The wax particles read on the claimed hydrophobic particles. The wax particles having an average particle size of 5 µm to 12 µm and being polyethylene wax reads on the claimed at least one large particle wax.

Swei does not appear to explicitly disclose the pre-treatment coating comprising a small particle wax having a particle size range of 0.05 µm to 0.08 µm.


The wax comprising a polypropylene wax of HYTEC P-9018 having a particle size of 60 nm reads on the claimed small particle wax.

Swei and Katoh are analogous art because they are from the same field of pre-treatment coatings. Swei is drawn to a pre-treatment coating (see Abstract of Swei). Katoh is drawn to a coating liquid (see paragraph [0018] of Katoh).

It would have been obvious to one of ordinary skill in the art having the teachings of Swei and Katoh before him or her, to modify the pre-treatment coating of Swei to include the polypropylene wax of HYTEC P-9018 of Katoh in the pre-treatment coating of Swei because having the required coating liquid with the required wax provides an image which can be formed on an enamel paper in which image density, image glossiness, a fixing property and blocking resistance are improved (paragraph [0019] of Katoh).

Given that the structure of the pre-treatment coating of Swei in view of Katoh is the same as the structure of the primer for inkjet printing as claimed in claim 10, it is clear that the pre-treatment coating of Swei in view of Katoh would intrinsically improve abrasive resistance of an inkjet ink printed on a printed material.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Swei et al (US 8,765,852) in view of Erdodi et al (US 2017/0233595)in further view of Noguchi et al (US 2002/0065335).

Swei and Erdodi are relied upon as described above.

Regarding claim 15, Swei and Erdodi do not appear to explicitly disclose the printed material comprising the inkjet ink being a UV curable inkjet ink.

However, Noguchi discloses an aqueous ink for ink jet recording comprising a UV curable resin composition (paragraphs [0047]-[0052]).

Swei, Erdodi and Noguchi are analogous art because they are from the same field of pre-treatment coatings. Swei is drawn to a pre-treatment coating (see Abstract of Swei). Erdodi is drawn to a polymer dispersion of a binder for pretreatments (see Abstract of Erdodi). Noguchi is drawn to an aqueous ink (see paragraphs [0047]-[0052] of Noguchi).

It would have been obvious to one of ordinary skill in the art having the teachings of Swei, Erdodi and Noguchi before him or her, to modify the printed material of Swei and Erdodi to include the aqueous ink comprising a UV curable resin composition of Noguchi for the inkjet ink of Swei because having an aqueous ink comprising UV curable resin composition provides increased drying speed to cope with increased .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Swei et al (US 8,765,852) in view of Erdodi et al (US 2017/0233595)in further view of Ohshima et al (US 2010/0209611).

Swei and Erdodi are relied upon as described above.

Regarding claim 17, Swei and Erdodi do not appear to explicitly disclose the printed material comprising the UV curable inkjet ink having a coating weight of 0 to 25 g/m2.

However, Ohshima discloses an inkjet recording method (Abstract) comprising ink applied in an amount of 20 g/m2 (paragraph [0191]).

Swei, Erdodi and Ohshima are analogous art because they are from the same field of pre-treatment coatings. Swei is drawn to a pre-treatment coating (see Abstract of Swei). Erdodi is drawn to a polymer dispersion of a binder for pretreatments (see Abstract of Erdodi). Ohshima is drawn to an inkjet recording method (see Abstract of Ohshima).

It would have been obvious to one of ordinary skill in the art having the teachings of Swei, Erdodi and Ohshima before him or her, to modify the printed material of Swei and Erdodi to include the coating amount of ink of Ohshima for the inkjet ink of Swei because having the required coating amount of ink provides images of very high quality that are free from beading and bleeding (paragraph [0191] of Ohshima).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swei et al (US 8,765,852) in view of Erdodi et al (US 2017/0233595)in further view of Kovacs et al (US 2008/0204538).

Swei and Erdodi relied upon as described above.

Regarding claims 18-20, Swei and Erdodi do not appear to explicitly disclose the printed material comprising the base material being a paper cardboard comprising a flute and a liner where the flute is situated in the interior of the paper cardboard and the liner is situated on the surface of the paper cardboard claimed in claim 18, the liner being a coated paper as claimed in claim 19 and the liner being a non-coated paper as claimed in claim 20.

However, Kovacs disclose forming an image on a corrugated substrate (paragraph [0012]), wherein the corrugated substrate comprises flutes inside a cardboard sheet and liners on the outside of the cardboard sheet (paragraph [0162]) 
The corrugated substrate comprising flutes inside a cardboard sheet and liners on the outside of the cardboard sheet reads on the claimed paper cardboard comprising a flute and a liner and wherein the flute is situated in the interior of the paper cardboard and the liner is situated at the surface of the paper cardboard as claimed in claim 18. The liner comprising a coated paper having a glossy finish reads on the claimed liner being a coated paper as claimed in claim 19. The liner comprising a kraft paper that is bleached white and given a matte finish reads on the claimed liner being a non-coated paper as claimed in claim 20.

Swei, Erdodi and Kovacs are analogous art because they are from the same field of pre-treatment coatings. Swei is drawn to a pre-treatment coating (see Abstract of Swei). Erdodi is drawn to a polymer dispersion of a binder for pretreatments (see Abstract of Erdodi). Kovacs is drawn to a printing on corrugated substrates (see Abstract of Kovacs).

It would have been obvious to one of ordinary skill in the art having the teachings of Swei, Erdodi and Kovacs before him or her, to modify the printed material of Swei and Erdodi to include the corrugated substrate of Kovacs for the substrate of Swei because having the required printing of a corrugated substrate provides resulting images with good edge acuity (paragraph [0012] of Kovacs).

Response to Arguments
Applicant’s arguments, see page 5, filed 12/28/2020, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant’s arguments, see pages 5-6, filed 12/28/2020, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn. 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Willems does not disclose the limitations “comprising one aqueous resin, wherein the aqueous resin has an acid value of 30 to 160 mgKOH/g” and “a colorant not included in the primer”.

The Examiner agrees and notes that neither Swei nor Willems discloses the limitations “comprising one aqueous resin, wherein the aqueous resin has an acid value of 30 to 160 mgKOH/g” and “a colorant not included in the primer” and therefore the previous rejections have been withdrawn.


Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.

Applicants argue that it would not be obvious to combine the “coating liquid comprising wax having a particle size of 60 nm” of Katoh in the pre-treatment coating of Swei and that the instant specification discloses criticality for the small particle wax size range.

The Examiner disagrees and notes that Swei discloses a pre-treatment coating comprising a combination of two or more different synthetic waxes (col. 4, lines 25-40), wherein the wax particles have an average particle size of 5 µm to 12 µm (col. 3, lines 30-32) and wherein the synthetic wax comprises polyethylene wax and polypropylene wax (col. 4, lines 25-40).
The wax particles having an average particle size of 5 µm to 12 µm and being polyethylene wax reads on the claimed at least one large particle wax.
Katoh discloses a coating liquid comprising wax (paragraphs [0018] and [0061]), wherein the wax comprises a polypropylene wax of HYTEC P-9018 having a particle size of 60 nm (paragraph [0062]).
The wax comprising a polypropylene wax of HYTEC P-9018 having a particle size of 60 nm reads on the claimed small particle wax.

	The Examples in Applicant’s specification are not commensurate in scope with independent claim 10.
	The Examples comprises large particle wax of polypropylene or polyethylene from 6 µm to 15 µm, small particle wax of polyethylene from 0.075 µm to 0.08 µm, aqueous resin having an acid value from 30 to 157 mgKOH/g and a Tg of -33 °C to 39 °C, silica and water; while claim 10 requires any large particle wax from 6 µm to 15 µm, any small particle wax from 0.05 µm to 0.08 µm and any aqueous resin in any amount. Based on this reason, there is no criticality for the small wax particle size range. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LUCAS A STELLING/Primary Examiner, Art Unit 1773